United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2559
                                   ___________

Peter Grzeskowiak,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Keith Mills, Parole Officer,            * of Minnesota.
                                        *
             Appellee.                  *        [UNPUBLISHED]
                                   ___________

                          Submitted: December 7, 2001

                               Filed: December 26, 2001
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Peter Grzeskowiak appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action, in which he sought to hold his parole officer
liable for ignoring Mr. Grzeskowiak’s requests to visit his mother. Upon our de novo
review, we are satisfied that the district court’s disposition was correct given
Mr. Grzeskowiak’s status as a parolee.



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-